Citation Nr: 0408679	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  94-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected death pension benefits in the 
amount of $4,969, to include the question of proper creation 
of that portion of the overpayment attributable for the 
period from 1985 to 1987.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.  He died in January 1985.  The appellant is his 
surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, so that additional development 
could be undertaken.  Following the RO's attempts to complete 
the requested actions, the case was returned to the Board for 
further review.  


REMAND

The Board in its June 2003 remand requested that the 
appellant be contacted at her most recent address of record 
for the purpose of requesting that she furnish "financial 
status reports for the years of 1986 through 1992."  This 
was accomplished by the RO through its July 2003 letter to 
the appellant at her most recent address of record.  

The Board also directed the RO to permit the appellant a 
period of 60 days to provide any desired response to a 
supplemental statement of the case (SSOC) prepared by the RO 
in January 2003 as to the matter on appeal.  The Board 
contemplated, although it did not direct, that the appellant 
would be furnished a copy of the January 2003 SSOC at her 
most recent address of record, inasmuch as the initial 
mailing of such document had not been made to her then-
current address.  While the Board regrets any lack of clarity 
on its part, due process requires further action by the RO to 
ensure that the January 2003 SSOC is furnished to the 
appellant and that she is afforded an opportunity to respond 
thereto.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must furnish to the appellant 
at her most recent address of record a 
copy of its January 2003 SSOC and request 
that she provide any desired response to 
such document within a 60-day period.

2.  The RO must also furnish the 
appellant with a current Financial Status 
Report, at her most recent address of 
record and request that she complete it 
in full and return such document to the 
RO within a reasonable period of time.  

3.  Thereafter, the RO should again 
review the appellant's claim, and if the 
benefit sought on appeal remains denied, 
both the appellant and her representative 
must be furnished a current SSOC and 
provided an appropriate time period for a 
response.  Thereafter, the case should be 
returned to the Board for further review.  

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purposes of this remand are to preserve the appellant's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




